Reissue
Reissue Declaration
	The “REISSUE APPLICATION DECLARATION BY THE INVENTOR” filed 2/19/21 has been accepted. 

Withdrawn Claim Rejections 35 U.S.C. 251
 	Accordingly, the rejection under 35 USC 251 is hereby withdrawn.

Withdrawn Claim Rejections 35 U.S.C. 112(b)
The rejection of Claims 1 and 5-10 under 35 U.S.C. 112(b) are hereby withdrawn based on the amendments filed 2/19/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claim 5, the double bracketing around “4” has been changed to single bracketing in line 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or reasonably suggest the claimed air gun system including an 
“the air gun and the vacuum source both connected to the air inlet, wherein the air gun and the vacuum source are simultaneously operable using the pressurized air wherein the vacuum source comprises a fan for generating suction, the fan connected to an air motor configured to be driven by the pressurized air, wherein the air gun comprises a nozzle and a trigger, the trigger for opening an air passage in the air gun for discharging the pressurized air through the nozzle when the trigger is squeezed and further comprising a valve assembly connected to the air gun air tube, the air motor air tube, and the air inlet, the valve assembly configured to allow pressurized air to travel from the air inlet to the air motor air tube and the air gun air tube when the valve assembly is in an open state and to block pressurized air from traveling from the air inlet to the air motor air tube when the valve assembly is in a closed state, the valve assembly alternating between the open and closed states in response to the trigger being squeezed and released.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey R. Jastrzab/
Primary Examiner 
Central Reexamination Unit Art Unit 3993

Conferees: /BMF/ and /GAS/